Title: Commission to Lieutenant Colonels Robert Hanson Harrison and Alexander Hamilton, [30 November 1778]
From: Washington, George
To: Harrison, Robert Hanson,Hamilton, Alexander


[Fishkill, New York, November 30, 1778]
By His Excellency George Washington Esquire, General & Commander in chief of the Forces of the United States of America.
To Lieut Colonel Rob Hanson HarrisonLieut Colonel Alexander Hamilton
His Excellency Sir Henry Clinton having by a letter to me of the 10th Instant, made a proposition to the following effect, Viz, “to exchange the Officers of our Army who are prisoners on parole or otherwise in his possession, for Officers & Men of the Troops of the Convention, according to the customary proportion, or according to such proportion as might be determined, by Commissioners appointed on both sides”.
And the Honorable the Congress having authorized me, by an Act passed the 19th Instant, “to appoint Commissioners to confer with such as are or may be appointed by Sir Henry Clinton, on the exchange proposed by him—and directed that Officers of equal rank be first exchanged, after which, if it should be necessary, an equivalent of inferior for Superior Officers; and if agreably to such equivalent all the Officers of the Enemy shall be exchanged and a balance of prisoners remain in their hands, then an equivalent of privates to be settled according to the customary proportion or such proportion as may be agreed on”.
In virtue of these powers, you the said Robert Hanson Harrison and Alexander Hamilton are appointed and I do hereby appoint you Commissioners, to repair to Amboy in the State of New jersey on Monday the 7 of December, then and there, or at such other place as shall be afterwards mutually agreed on, to confer, agree and determine with the Commissioners nominated or to be nominated and who shall be properly authorised, upon an exchange of prisoners, agreable to the terms of the said recited Act: for which this shall be your Warrant; and your engagements being mutually interchanged, shall be ratified and confirmed by me.
Given under my hand & Seal atHead Quarters this 30th day of Novr 1778.
By His Excellency’s command

